DETAILED ACTION
This Office Action is in response to the application filed on June 20, 2022. Claims 10-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The cancellation of claims 1-9 have been fully considered. 
In light of these amendments, the previous rejections to 1-9 are withdrawn.
Response to Argument
Applicant's arguments and amendments received June 20, 2022 have been fully considered. 
With regard to 35 U.S.C. § 102, Applicant argues that claims 1-9 have been canceled and thus the rejections to claims 1-9 have been rendered moot. Examiner agrees. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0281859 (“Zhang”), which corresponds to a foreign priority application dated November 13, 2018 in view of the level of skill in the art.
With respect to claim 15, Zhang discloses the invention substantially as claimed, including 
An apparatus in a video coding system supporting a plurality of merge modes including a subblock mode, a regular merge mode and a partitioning prediction mode (see ¶¶4, 223-227, describing an encoder or decoder, i.e., apparatus in a video coding system, supporting subblock merge mode, regular merge mode, and triangular prediction merge mode, i.e., a partitioning prediction mode), the apparatus comprising one or more electronic circuits or processors (see ¶¶441-444, describing that the encoder/decoder may be embodied by one or more electronic circuits or processors) arranged to:
receive input data associated with a current block in a current picture (see ¶¶6-7, 40, 46, describing that such decoders receive bitstreams of video data including blocks/CUs of video frames, i.e., associated with a current block in a current picture);
determine a current merge mode for the current block (see ¶¶46, 49, 102-103, 139-144, 277, describing determining a merge mode for the current CU/block);
in response to determining that the current merge mode is the subblock mode:
perform a first derivation process for deriving a first merge candidate list  (see ¶¶224-225, 228-231, describing that where the mode is sub-block merge mode, the decoder may derive a sub-block merge candidate list, i.e., first merge candidate list); and 
code the current block based on the first merge candidate list (see citations and arguments with respect to element above and ¶¶352, describing coding/converting the current block based on the merge candidate list);
in response to determining that the current merge mode is the regular merge mode:
perform a second derivation process for deriving a second merge candidate list different from the first candidate list (see ¶¶227, 229, describing that where the mode is regular merge mode, the coder may construct a merge list that is separate from/different from the sub-block merge candidate list, i.e., perform a second derivation process for deriving a second merge candidate list different from the first candidate list); 
select one candidate from the second merge candidate list (see citations and arguments with respect to regular merge mode elements above and ¶55, describing that for merge modes an index pointing to an entry in the merge candidates list is parsed from the bitstream and that candidate is used, i.e., selected, from the list to retrieve the motion information); and
code the current block based on the one candidate selected from the second merge candidate list (see citations and arguments with respect to element above describing that the motion information for the current block is obtained based on the selected candidate from the merge candidate list, i.e., the current block is coded based on the selected candidate from the second merge candidate list); and 
in response to determining that the current merge mode is the partitioning prediction mode: 
perform the second derivation process for deriving the second merge candidate list (see ¶¶118, 120, 122, 226, 246, 252-260, 265-267, describing that where the merge mode is the TPM, i.e., partitioning prediction mode, the system performs a derivation process to derive a TPM merge candidate list, where such list is made up of regular motion candidates and where the construction and pruning process may be the same as the regular merge list, i.e., perform the second derivation process for deriving the second merge candidate list); 
select two candidates from the second merge candidate list for two prediction regions of the current block (see citations and arguments with respect to element above and ¶¶116, 148-150, 226, describing selecting a candidate from the TPM merge candidate list, i.e., second merge candidate list, for each triangle partition of the current block/CU, i.e., for two prediction regions of the current block); and 
code the current block based on the two candidates selected from the second merge candidate list (see citations and arguments with respect to partitioning prediction mode elements above and ¶¶116, 226, 348, 357, describing converting the current block based on a selected motion candidate of the second motion candidate list for each triangular partition of the block/CU, i.e., based on the two candidates selected from the second merge candidate list). 
Zhang does not explicitly describe the candidate selection process and coding of blocks in the sections discussing regular merge mode. However, at least the cited paragraph ¶55 describes how candidates are used in “merge mode”. One of ordinary skill in the art at the time of filing would have understood such general “merge mode” processes to apply to “regular merge mode”. Accordingly, it would have been obvious to such a person, to modify Zhang to describe using the merge mode process of decoding an index pointing to an entry in the merge candidate list and using that to retrieve motion information for the applicable current CU in regular merge mode. Examiner also notes that regular merge mode, also termed normal merge mode, is commonly called “merge mode” (see, e.g., U.S. Patent Publication Nos. 2022/0103809 ¶96 – “the merge mode may be referred to as a regular merge mode” and 2022/0191487 ¶593 – “the normal merge mode is a type of merge mode and may simply be referred to as merge mode” –  used as citations for evidence of the knowledge of one of ordinary skill only). Accordingly, Zhang in view of the level of skill in the art discloses each and every element of claim 15.
With respect to claim 10, claim 10 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 10.
With respect to claim 11, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of independent claim 10. Zhang additionally discloses: 
wherein the second merge candidate list derived by the second derivation process comprises a bi-prediction candidate when a prediction direction of a target reference block is bi-prediction (see ¶¶227, 351, Table 1, showing and describing that bi-prediction candidates may be included in the triangle merge/regular merge, i.e., second merge candidate list derived by the second derivation process, when the regular motion candidate is bi-predicted, i.e., when a prediction direction of a target reference block is bi-prediction). 
The reasons for combining the cited prior art with respect to claim 15 also apply to claim 11.
With respect to claim 12, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of dependent claim 11. Zhang additionally discloses:
wherein when one of the two candidates selected form the second merge candidate list is the bi-prediction candidate, either List 0 motion vector or List 1 motion vector of the bi-prediction candidate is used for coding the current block (see citations with respect to claim 11 above and Table 1, ¶118, showing and describing that when the selected candidate from the second merge candidate list is a bi-prediction candidate including prediction directions L0 and L1, the coding of the current block may be achieved by either L0 or L1, e.g., L1 for partition A and L1 for partition B). 
The reasons for combining the cited prior art with respect to claim 15 also apply to claim 12.
With respect to claim 13, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of independent claim 10. Zhang additionally discloses: 
wherein the two prediction regions of the current block are determined based on a partition line indicated by an angle and a distance (see Figs. 13A and 13B, ¶¶23, 1116, 146, describing that in TPM the prediction regions of the current block are determined based on a partition line which can be seen in these figures to be indicated by an angle, e.g., 45 degree or 135 degree, and a distance, e.g., the length of the partition line). 
The reasons for combining the cited prior art with respect to claim 15 also apply to claim 13.
With respect to claim 14, Zhang discloses the invention substantially as claimed. As described above Zhang in view of the level of skill in the art discloses all the elements of independent claim 10. Zhang additionally discloses: 
wherein the input data associated with the current block corresponds to video data at a video encoder side or a video bitstream at a video decoder side (see citations and arguments with respect to claim 15 above, describing that the input data associated with the current block may corresponds to video data at an encoder side or a bitstream at a decoder side). 
The reasons for combining the cited prior art with respect to claim 15 also apply to claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481